Citation Nr: 1106071	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for vertigo, to include as 
secondary to service-connected bilateral hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The Veteran had active service from November 1950 to November 
1953.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida.  The Board remanded this claim for additional 
development in October 2008, March 2010, and August 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

The Veteran contends that he is entitled to service connection 
for vertigo, to include as secondary to his service-connected 
bilateral hearing loss and tinnitus.  This claim was remanded by 
the Board in March 2010 and August 2010 in order to afford the 
Veteran VA examinations so that opinions as to the etiology of 
the asserted disorder could be provided.  Regrettably, further 
evidentiary development is necessary before appellate review may 
proceed.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc). 

On VA examination in June 2009, the examiner opined that it was 
less likely as not that the Veteran's vertigo was secondary to 
his hearing loss and tinnitus.  The examiner reasoned that it was 
not uncommon to find hearing loss in the presence of benign 
positional vertigo but that it was not considered a contributory 
or causative finding of vertigo.  However, the examiner's 
conclusion does not appear to address whether either of the 
Veteran's service-connected bilateral hearing loss of tinnitus 
aggravated the vertigo.  The Veteran has asserted in an August 
2010 statement that his vertigo has been exacerbated by his 
service-connected hearing loss and tinnitus.  Assistance by VA 
includes providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c)(4).  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or ordering 
another medical examination.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine the 
nature and etiology of any vertigo found on 
examination.  The claims file and a copy of 
this Remand should be made available to and 
reviewed by the examiner in conjunction with 
conducting the examination of the Veteran.  
All testing deemed necessary should be 
undertaken. 

The examiner should identify all pathology 
found to be present.  Based upon examination 
of the Veteran and review of his pertinent 
medical history, the examiner is requested to 
offer an opinion with supporting analysis as 
to whether it is at least as likely as not (at 
least a 50 percent or more likelihood) that 
any vertigo found on examination is aggravated 
(permanently worsened) by either the 
service-connected bilateral hearing loss or 
tinnitus. 

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  Any opinions expressed must 
be accompanied by a complete rationale.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further claim  adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



